DETAILED ACTION
Response to Amendment
The Amendment filed on April 18, 2022 has been entered. Claims 21-38 remain pending in the application. Applicant’s arguments with respect to the prior art rejections of claims 21-38 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 27-30, and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aranyi et al. (US 2013/0098968), hereinafter Aranyi.
Regarding claim 21, Aranyi discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figures 1-3);
an elongate shaft (all parts of 200 except 202 in Figures 1 and 6-8) extending from said housing (102) (apparent from Figure 1);
an articulation joint (202 in Figures 6-9) extending from said elongate shaft (all parts of 200 except 202) (apparent from Figures 6-8), wherein said elongate shaft (all parts of 200 except 202) defines a longitudinal centerline axis (longitudinal axis of 204 in Figures 6-8) extending through said elongate shaft (all parts of 200 except 202) and said articulation joint (202) (apparent from Figures 7 and 8);
a rotary drive member (119 in Figures 7-9) configured to rotate in response to rotary motion from an electric motor (166 in Figure 4) (Paragraphs 0073-0077), wherein said rotary drive member (119) is a unitary, one-piece drive member (apparent from Figure 7, Paragraph 0077), and wherein said rotary drive member (119) extends along said centerline axis (longitudinal axis of 204) within a portion of said articulation joint (202) and within a portion of said elongate shaft (all parts of 200 except 202) (apparent from Figures 8 and 7);
a coupling portion (410 in Figure 10) extending from said articulation joint (202) (apparent when Figures 7, 10, and 11 are viewed in relation to one another), wherein said articulation joint (202) is positioned intermediate said coupling portion (410) and said elongate shaft (all parts of 200 except 202) (apparent when Figure 6/7 is viewed in relation to Figure 10); and
a stapling attachment (all parts of 400 except 410 in Figure 10) releasably attachable to said coupling portion (410) (via bolts 412 in Figures 10 and 12, Paragraph and 0087), wherein said stapling attachment (all parts of 400 except 410) comprises:
an elongate channel (431 or 411 in Figure 10) configured to receive a staple cartridge (432 in Figures 10 and 11) (Paragraphs 0081 and 0083), wherein said staple cartridge (432) comprises a plurality of staples (433 in Figure 10) removably stored therein (Paragraphs 0080 and 0083);
an anvil (434 in Figures 10 and 11) configured to deform said staples (433) (Paragraph 0095);
a drive screw (460 in Figure 11) laterally offset from said centerline axis (longitudinal axis of 204) when said stapling attachment (all parts of 400 except 410) is attached to said elongate shaft (all parts of 200 except 202) (apparent when Figure 7 is viewed in relation to Figure 11/14); and
a firing member (462 and 490 collectively in Figures 10 and 14) operably engaged with said drive screw (460) (Paragraph 0093), wherein said coupling portion (410) operably couples said rotary drive member (119) and said drive screw (460) when said stapling attachment (all parts of 400 except 410) is attached to said elongate shaft (all parts of 200 except 202) (apparent from Figures 14 and 11), wherein said drive screw (460) is configured to rotate in response to the rotation of said rotary drive member (119) (Paragraphs 0087 and 0088), and wherein said firing member (462 and 490 collectively) is advanced distally within said stapling attachment (all parts of 400 except 410) when said drive screw (460) is rotated (Paragraph 0094).
Regarding claim 22, Aranyi discloses that said firing member (462 and 490 collectively) is configured to move said anvil (434) to a closed position and eject said staples (433) from said staple cartridge (432) when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091, 0094, and 0095).
Regarding claim 23, Aranyi discloses that said firing member (462 and 490 collectively) cammingly engages said elongate channel (431 or 411) and said anvil (434) to move said anvil (434) toward a closed position during a closure stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091-0095).
Regarding claim 24, Aranyi discloses that said firing member (462 and 490 collectively) is configured to eject said staples (433) from said staple cartridge (432) during a firing stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0094 and 0095).
Regarding claim 27, Aranyi discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 or 100 in Figures 1-3) comprising a motor (166 in Figure 4) configured to generate a rotary motion (Paragraphs 0074);
an elongate shaft (all parts of 200 except 202 in Figures 1 and 6-8) extending from said housing (102 or 100) (apparent from Figure 1);
an articulation joint (202 in Figures 6-9) extending from the elongate shaft (all parts of 200 except 202) (apparent from Figures 6-8);
a coupling member (410 in Figure 10) extending from said articulation joint (202) (apparent when Figures 7, 10, and 11 are viewed in relation to one another);
a longitudinal centerline axis (longitudinal axis of 204 in Figures 6-8) defined by said elongate shaft (all parts of 200 except 202), wherein said centerline axis (longitudinal axis of 204) extends through said elongate shaft (all parts of 200 except 202) and said articulation joint (202) (apparent from Figures 7 and 8);
a rotary drive member (119 in Figures 7-9) configured to rotate in response to said rotary motion from said motor (166) (Paragraphs 0073-0077), wherein said rotary drive member (119) is a unitary, one-piece drive member (apparent from Figure 7, Paragraph 0077), and wherein said rotary drive member (119) extends along said centerline axis (longitudinal axis of 204) within a portion of said articulation joint (202) and within a portion of said elongate shaft (all parts of 200 except 202) (apparent from Figures 8 and 7); and
a stapling attachment (all parts of 400 except 410 in Figure 10) releasably attachable to said coupling member (410) (via bolts 412 in Figures 10 and 12, Paragraph 0087), wherein said stapling attachment (all parts of 400 except 410) comprises:
a first jaw (431 in Figure 10);
a second jaw (434 in Figures 10 and 11) movable relative to said first jaw (431) between an open position and a closed position (Paragraphs 0080, 0085, and 0086);
an elongate channel (411 in Figure 10) configured to receive a staple cartridge (432 in Figures 10 and 11) (Paragraphs 0081 and 0083), wherein said staple cartridge (432) comprises a plurality of staples (433 in Figure 10) removably stored therein (Paragraphs 0080 and 0083);
a drive screw (460 in Figure 11) operably couplable with said rotary drive member (119) when said stapling attachment (all parts of 400 except 410) is attached to said coupling member (410) (apparent from Figures 14 and 11, Paragraphs 0087 and 0088), wherein said drive screw (460) is laterally offset from said centerline axis (longitudinal axis of 204) when said stapling attachment (all parts of 400 except 410) is attached to said coupling member (410) (apparent when Figure 7 is viewed in relation to Figure 11/14), and wherein said drive screw (460) is configured to rotate in response to the rotation of said rotary drive member (119) when said stapling attachment (all parts of 400 except 410) is attached to said coupling member (410) (Paragraphs 0087 and 0088); and
an I-beam (462 and 490 collectively in Figures 10 and 14) operably engaged with said drive screw (460) (Paragraph 0093), wherein said I-beam (462 and 490 collectively) is advanced distally within said stapling attachment (all parts of 400 except 410) when said drive screw (460) is rotated (Paragraph 0094).
Regarding claim 28, Aranyi discloses that said I-beam (462 and 490 collectively) is configured to move said second jaw (434) to said closed position and eject said staples (433) from said staple cartridge (432) when said I-beam (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091-0095).
Regarding claim 29, Aranyi discloses that said I-beam (462 and 490 collectively) comprises:
a first camming member (488a and/or 488b in Figure 10) configured to cammingly engage said first jaw (431) when said I-beam (462 and 490 collectively) is advanced distally (Paragraph 0093); and
a second camming member (480 in Figure 10) configured to cammingly engage said second jaw (434) to move said second jaw (434) toward said closed position when said I-beam (462 and 490 collectively) is advanced distally (Paragraphs 0091 and 0094).
Regarding claim 30, Aranyi discloses that said I-beam (462 and 490 collectively) is configured to eject said staples (433) from said staple cartridge (432) during a firing stroke when said I-beam (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0094 and 0095).
Regarding claim 33, Aranyi discloses a powered surgical instrument (10 in Figure 1), comprising:
a housing (102 in Figures 1-3);
a shaft assembly (200 and 410 collectively in Figures 2 and 10) extending from said housing (102) (apparent from Figure 1), wherein said shaft assembly (200 and 410 collectively) comprises:
an elongate shaft (all parts of 200 except 202 in Figures 1 and 6-8) extending from said housing (102) (apparent from Figure 1);
an articulation joint (202 in Figures 6-9) extending from said elongate shaft (all parts of 200 except 202) (apparent from Figures 6-8);
a longitudinal centerline axis (longitudinal axis of 204 in Figures 6-8) defined by said elongate shaft (all parts of 200 except 202), wherein said centerline axis (longitudinal axis of 204) extends through said elongate shaft (all parts of 200 except 202) and said articulation joint (202) (apparent from Figures 7 and 8);
a rotary drive member (119 in Figures 7-9) configured to rotate in response to a rotary motion from an electric motor (166 in Figure 4) (Paragraphs 0073-0077), wherein said rotary drive member (119) extends along said centerline axis (longitudinal axis of 204) within a portion of said articulation joint (202) and within a portion of said elongate shaft (all parts of 200 except 202) (apparent from Figures 8 and 7); and
a connection end (410 in Figure 10), wherein said articulation joint (202) is positioned intermediate said elongate shaft (all parts of 200 except 202) and said connection end (410) (apparent when Figure 6/7 is viewed in relation to Figure 10); and
a stapling attachment (all parts of 400 except 410 in Figure 10) releasably attachable to said connection end (410) of said shaft assembly (200 and 410 collectively) (via bolts 412 in Figures 10 and 12, Paragraph 0087), wherein said stapling attachment (all parts of 400 except 410) comprises:
a first jaw (431 in Figure 10);
a second jaw (434 in Figures 10 and 11) movable relative to said first jaw (431) between an open position and a closed position (Paragraphs 0080, 0085, and 0086);
a staple cartridge (432 in Figures 10 and 11) comprising a plurality of staples (433 in Figure 10) removably stored therein (Paragraphs 0080 and 0083);
a drive screw (460 in Figure 11) operably couplable with said rotary drive member (119) when said stapling attachment (all parts of 400 except 410) is mounted to said connection end (410) of said shaft assembly (200 and 410 collectively) (apparent from Figures 14 and 11, Paragraphs 0087 and 0088), wherein said drive screw (460) is laterally offset from said centerline axis (longitudinal axis of 204) when said stapling attachment (all parts of 400 except 410) is mounted to said connection end (410) (apparent when Figure 7 is viewed in relation to Figure 11/14), and wherein said drive screw (460) is configured to rotate in response to the rotation of said rotary drive member (119) after said stapling attachment (all parts of 400 except 410) has been mounted to said connection end (410) of said shaft assembly (200 and 410 collectively) (Paragraphs 0087 and 0088); and
a firing member (462 and 490 collectively in Figures 10 and 14) operably engaged with said drive screw (460) (Paragraph 0093), wherein said firing member (462 and 490 collectively) is advanced distally within said stapling attachment (all parts of 400 except 410) when said drive screw (460) is rotated (Paragraph 0094).
Regarding claim 34, Aranyi discloses that said firing member (462 and 490 collectively) is configured to move said second jaw (434) to said closed position and eject said staples (433) from said staple cartridge (432) when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091, 0094, and 0095).
Regarding claim 35, Aranyi discloses that said firing member (462 and 490 collectively) cammingly engages said first jaw (431) and said second jaw (434) to move said second jaw (434) toward said closed position during a closure stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0091-0095).
Regarding claim 36, Aranyi discloses that said firing member (462 and 490 collectively) is configured to eject said staples (433) from said staple cartridge (432) during a firing stroke when said firing member (462 and 490 collectively) is advanced distally by said drive screw (460) (Paragraphs 0094 and 0095).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 31, 32, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Aranyi in view of Giordano et al. (US 2011/0295270), hereinafter Giordano.
Regarding claims 25, 26, 31, 32, 37, and 38, Aranyi discloses all the limitations of the claim as stated above except: said stapling attachment further comprises a sensing module configured to measure a condition of said stapling attachment; and said sensing module is configured to relay said condition of said stapling attachment to said housing via an electrical connection between said sensing module and said housing.
Giordano teaches that it was known to provide a stapling attachment (12 in Figure 13) with a sensing module (368 in Figure 13) configured to measure a condition (opening/closing and/or completion of the stapling/cutting operation) of said stapling attachment (12) (Paragraph 0197), wherein said sensing module (368) is configured to relay said condition (opening/closing and/or completion of the stapling/cutting operation) of said stapling attachment (12) to a housing (6 in Figure 13) via an electrical connection (the electrical connection between 368, 324, 322, 320, 302, and 300 in Figure 13) between said sensing module (368) and said housing (6) (Paragraphs 0191-0194), in order to allow the sensing module (368) to detect both opening/closing of the stapling attachment (12) and completion of a stapling/cutting operation and transmit this data to the housing (6) (Paragraphs 0197, 0191, and 0193).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the stapling attachment (all parts of 400 except 410) of Aranyi with a sensing module configured to measure a condition of said stapling attachment, wherein said sensing module is configured to relay said condition of said stapling attachment to said housing via an electrical connection between said sensing module and said housing, as taught by Giordano, because doing so would allow the sensing module to detect both opening/closing of the stapling attachment and completion of the stapling/cutting operation and transmit this data to the housing.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 21-38 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Further to the above, FIGS. 12-13 of the Subject Application, reproduced below, illustrate how the stapling attachment 100 is releasablv attachable to the coupling portion 200 extending from the articulation joint 310. In other words, the coupling portion 200 provides a quick disconnect between the stapling attachment 100 and the articulation joint 310 / shaft 30 of the instrument 10. The Applicant contends Aranyi '968 fails to disclose, at least, a stapling attachment (or end effector) releasablv attachable to a coupling portion extending from an articulation joint, as discussed in greater detail below.
…
In view of the above, Aranyi '968 fails to provide, at least, a stapling attachment that is releasably attachable to a coupling portion extending from an articulation joint, in accordance with Claim 21.”,

the examiner firstly asserts that the stapling attachment of claims 21, 27, and 33 was interpreted as being all parts of 400 except 410 of Aranyi, and the coupling portion/coupling member/connection end of claims 21, 27, and 33 was interpreted as being 410 of Aranyi. Secondly, the examiner asserts that it is clearly stated in Paragraph 0087 lines 10-12 of Aranyi that 410 is attached to carrier 431 of the stapling attachment (all parts of 400 except 410) via bolts 412, and therefore the stapling attachment (all parts of 400 except 410) is inherently releasably attachable to coupling portion/coupling member/connection end 410 since the stapling attachment can be released from 410 by unscrewing bolts 412. Lastly, the examiner asserts that the amount of effort necessary to unscrew bolts 412 and release the stapling attachment (all parts of 400 except 410) from the coupling portion/coupling member/connection end 410 is irrelevant to the patentability of the claims.

In response to Applicant’s argument that:
“Further to the above, the articulation tension cables 205 disclose in Aranyi '968 provide further evidence that the end effector 400 is not releasably attachable to the shaft assembly 200. Specifically, Para. [0079] of Aranyi '968, reproduced below, provides that the tension cables 205 are coupled to the end effector 400 after passing through the segments 206 of the articulation joint 202. As such, the Applicant contends there is no way for the end effector 400 to be releasably attached to the shaft assembly 200 without disrupting the connection between the tension cables 205 and the end effector 400.”,

the examiner asserts that even though Paragraph 0079 of Aranyi states that tension cables 205 are coupled to end effector 400, the tension cables 205 must be releasable/detachable from the end effector 400 because otherwise shaft assembly 200 would not be “configured for selective connection with any one of a plurality of different end effectors 400”, as stated in Paragraph 0066 of Aranyi.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731